                                UNITED STATES DISTRICT COURT
                                  DISTRICT OF CONNECTICUT

Connecticut Parents Union,                               :            CIVIL ACTION NO.
      Plaintiff,                                         :            3:19-cv-00247 (KAD)
                                                         :
     v.                                                  :
Dianna Wentzell, et al.,                                 :
      Defendants.                                        :            March 26, 2019

    DEFENDANTS' MEMORANDUM IN SUPPORT OF THEIR MOTION TO DISMISS

         The Plaintiff in this case lacks standing to challenge duly enacted state laws concerning

Connecticut interdistrict magnet schools. Accordingly, pursuant to both Fed. R. Civ. P. 12(b)(1)

and Fed. R. Civ. P. 12(b)(6) this case must be dismissed.

                                              BACKGROUND

         Plaintiff, the Connecticut Parents Union ("CTPU") brought suit in order to challenge the

interdistrict magnet schools "reduced isolation standard" issued on October 23, 2017 by

Defendant Dianna Wentzell, Commissioner of the Connecticut State Department of Education,

for Connecticut's interdistrict magnet schools. Complaint, Doc. #1 at 6-7. 1 Commissioner

Wentzell issued the reduced isolation ("RI") standards pursuant to her authority under Conn.

Gen. Stat. § 10-264l(a). State law provides that "an interdistrict magnet school program" means,

inter alia, a program which "supports racial, ethnic and economic diversity." Id. The RI

standards, 2 with certain exceptions, generally provide that reduced isolation students must make


1
  Counsel to CTPU represents plaintiffs in a related action similarly challenging the desegregation standards
applicable in the Hartford region to Hartford interdistrict magnet schools as result of the Connecticut Supreme
Court holding in Sheff v. O'Neill, 238 Conn. 1 (1996). See Robinson v. Wentzell, 3:18cv00274.
2
  Commissioner Wentzell defined an RI student as follows:
• Is Native American, Asian, Alaska Native, Native Hawaiian, Other Pacific Islander, White and/or Two or More
Races (any combination other than Black/African American or Hispanic).
• Is Not Black/African American, Hispanic and/or Two or More Races (any combination of Black/ African
American or Hispanic).

Doc. #1-1 at 1.



1
up at least 25% of each interdistrict magnet school's enrollment. 3 Doc. #1 at 7.

         CTPU describes itself as follows:

         The CONNECTICUT PARENTS UNION (CTPU) was established to ensure that
         "parents, guardians, and families are connected with the educational resources and
         support system necessary to protect their children's educational rights thus
         ensuring that neither race, zip-code, nor socio-economic status is a predictor of a
         child's success." Founded by current president Gwendolyn Samuel in 2011,
         CTPU collaborates with parents, teachers, and educational advocates across
         Connecticut to engage decision-makers to achieve educational reform. CTPU has
         hosted community events, information sessions, bus tours, and other events in
         order to educate the public about the statewide racial quota's harmful effects on
         Connecticut's interdistrict magnet schools and students. CTPU has led, and
         continues to lead, legislative-reform efforts to repeal the racial quota.

         Doc. 1 at 3-4.

         The Plaintiff is seeking, inter alia, (1) a declaratory ruling that the state laws governing

the makeup of the interdistrict magnet schools violates the Equal Protection Clause, and (2) an

injunction preventing the Defendants from "using race in future interdistrict magnet school

enrollment decisions." Doc. #1 at 13-14.

         “The doctrine of standing, which addresses the question of whether the plaintiff is

entitled to have the court decide the merits of the dispute or of particular issues, embraces both

‘constitutional’ and ‘prudential’ requirements.” Sullivan v. Syracuse Hous. Auth., 962 F.2d

1101, 1106 (2d Cir.1992) (quotation marks and brackets omitted). "A district court properly

dismisses an action under Fed. R. Civ. P. 12(b)(1) for lack of subject matter jurisdiction if the

court lacks the statutory or constitutional power to adjudicate it, such as when (as in the case at

bar) the plaintiff lacks constitutional standing to bring the action." Cortlandt St. Recovery Corp.

3
  Although, it should be noted, these requirements do not commence until 2021-22 for non-Sheff interdistrict magnet
schools that have been in operation prior to July 1, 2005. See Doc. #1-1 at 2. There are also several ways in which
non-Sheff interdistrict magnet schools operating after July 1, 2005 can receive waivers of these standards. Id. at 2-3.
Additionally, all interdistrict magnet schools can receive a waiver of these standards " if the Commissioner
determines that it is appropriate to continue the grant (a) for purposes of increasing access to reduced-isolation
educational opportunities or (b) because the school has other indices of diversity, such as racial, geographic,
socioeconomic, percentage of special education students and EL students, achievement and other factors." Id. at 4.


2
v. Hellas Telecommunications, 790 F.3d 411, 416-17 (2d Cir. 2015) (quotation marks and

citation omitted). A Rule 12(b)(1) motion is also the proper vehicle to raise issues of standing

and ripeness, both constitutional and prudential. See, e.g., Wiltzius v. Town of New Milford, 453

F. Supp. 2d 421, 428 & n.3 (D. Conn. 2006) (constitutional ripeness); Connecticut v. Spellings,

453 F. Supp. 2d 459, 491 (D. Conn. 2006), aff'd as modified sub nom., Connecticut v. Duncan,

612 F.3d 107 (2d Cir. 2010) (Kravitz, J.) (prudential ripeness).

       "A plaintiff asserting subject matter jurisdiction has the burden of proving by a

preponderance of the evidence that it exists." Makarova v. United States, 201 F.3d 110, 113 (2d

Cir. 2000). To meet that burden, the plaintiff "must allege facts that affirmatively and plausibly

suggest that it has standing to sue" and the court "need not 'credit a complaint's conclusory

statements without reference to its factual context.'" Amidax Trading Grp. v. S.W.I.F.T. SCRL,

671 F.3d 140, 145 & 146 (2d Cir. 2011) (per curiam) (quoting Ashcroft v. Iqbal, 556 U.S. 662,

129 S.Ct. 1937, 1954 (2009)). When defendants file a Rule 12(b)(1) motion, the court "may refer

to evidence outside the pleadings" to decide the motion. Id.

       To withstand a motion to dismiss filed pursuant to Federal Rule of Civil Procedure

12(b)(6), “a complaint must contain sufficient factual matter, accepted as true, to ‘state a claim to

relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell

Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “A claim has facial plausibility when the

plaintiff pleads factual content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Id. The plausibility standard is not a probability

requirement; the pleading must show, not merely allege, that the pleader is entitled to relief. Id.

Legal conclusions and “[t]hreadbare recitals of the elements of a cause of action, supported by

mere conclusory statements,” are not entitled to a presumption of truth. Id. However, when




3
reviewing a motion to dismiss, the court must accept the factual allegations in the operative

complaint as true and draw all reasonable inferences in the non-movant’s favor. See Graziano v.

Pataki, 689 F.3d 110, 114 (2d Cir. 2012).

          "Pursuant to the doctrine of prudential standing, a court must ask whether a plaintiff's

claim rests on the legal rights of a third party, asserts only a generalized grievance, or asserts a

claim that falls outside the zone of interests protected by the legal provision invoked." Ctr. for

Reprod. Law & Policy v. Bush, 304 F.3d 183, 196 (2d Cir. 2002)(Sotomayor, then Circuit

Judge).

          In considering a motion to dismiss for failure to state a claim under Fed. R. Civ. P.

12(b)(6), a district court must limit itself to facts stated in the complaint or in documents attached

to the complaint as exhibits or incorporated in the complaint by reference.

                                           ARGUMENT

I.        THE PLAINTIFF FAILS TO SATISFY THE REQUIREMENTS FOR ARTICLE
          III STANDING

          “No principle is more fundamental to the judiciary’s proper role in our system of

government than the constitutional limitation of federal-court jurisdiction to actual cases or

controversies,” which includes the requirement that plaintiffs have standing to sue. Spokeo, Inc.

v. Robins, 136 S. Ct. 1540, 1547 (2016) (quotation marks omitted); Clapper v. Amnesty Int’l

USA, 133 S. Ct. 1138, 1146 (2013). The standing requirement “is built on separation-of-powers

principles” and “serves to prevent the judicial process from being used to usurp the powers of the

political branches.” Id. Consequently, a Court’s standing inquiry must be “especially rigorous”

when it is asked to nullify or compel an action by the political branches of government. Id. at

1147. That is especially true when, as here, the challenge is to the actions of a State’s political

branches, as the federalism concerns in such cases counsel in favor of even more judicial



4
restraint. See Juvenile Matters Trial Lawyers Ass’n v. Judicial Dep’t, 363 F. Supp. 2d 239, 244

(D. Conn. 2005) (noting federalism underpinnings of Article III standing).

       Standing "is not a technical rule intended to keep aggrieved parties out of court," but

instead "is a practical concept designed to ensure that courts and patties are not vexed by suits

brought to vindicate nonjusticiable interests and that judicial decisions which may affect the

rights of others are forged in hot controversy, with each view fairly and accurately represented."

Economic Enterprises, Inc. v. T.D. Bank N.A., 2011 WL 446891, (D. Conn. February 3, 2011).

The general rule of standing is that a litigant cannot rest a claim on the legal rights of third

parties. See Powers v. Ohio, 499 U.S. 400, 410-411 (1991).

       CTPU must satisfy three elements to properly allege constitutional standing: (1) it must

have personally suffered an injury in fact that is both concrete and particularized and actual or

imminent; (2) there must be a causal connection between Plaintiff's injury and the challenged

statute; and (3) it must be likely, and not merely possible or speculative, that the injury will be

redressed by a favorable decision. Field Day, LLC v. Cty. of Suffolk, 463 F.3d 167, 175 (2d Cir.

2006). Plaintiffs bear the burden to “‘clearly . . . allege facts” demonstrating each of these

elements. Spokeo, 136 S. Ct. at 1547.

       A.      THE PLAINTIFF HAS NOT ALLEGED FACTS DEMONSTRATING
               THAT IT HAS SUFFERED ANY FORM OF COGNIZABLE INJURY

         The “injury in-fact” requirement limits the power of federal courts to “protect against

injury to the complaining party . . . .” Warth v. Seldin, 422 U.S. 490, 499 (1975). For an injury

to be sufficiently “particularized” it “must affect the plaintiff in a personal and individual way.”

Spokeo, 136 S. Ct. at 1548. The Supreme Court has instructed: “the standing inquiry requires

careful judicial examination of a complaint's allegations to ascertain whether the particular

plaintiff is entitled to an adjudication of the particular claims asserted. Is the injury too abstract,



5
or otherwise not appropriate, to be considered judicially cognizable?” Allen v. Wright, 468 U.S.

737, 752 (1984) abrogated by Lexmark Intern., Inc. v. Static Control Components, Inc., 572 U.S.

118 (2014).    Thus, it is not enough for the Plaintiff to allege that some students have been

harmed in the manner identified in the Complaint.          Rather, the Plaintiff must allege facts

demonstrating that it has personally been so harmed. E.g., Warth, 422 U.S. at 499-502; O’Shea

v. Littleton, 414 U.S. 488, 494-95 (1974). Plaintiffs have not remotely pled such facts.

       Plaintiff claims that it is injured as follows:

       20. The mission of Plaintiff CTPU is to advocate for equal educational
       opportunity for all children in Connecticut. Defendants' 75% cap on Black and
       Hispanic enrollment in Connecticut interdistrict magnet schools continues to
       prevent CTPU from fulfilling its mission to prevent children's skin color from
       determining their educational opportunities.

       21. Under the statewide racial quota, Black and Hispanic students are denied
       admission to interdistrict magnet schools in favor of white and Asian students.

       22. This overt discrimination stands in direct opposition to the ability of CTPU to
       successfully perform its mission, as it compels CTPU to expend a significant
       amount of time and resources opposing the unconstitutional cap on Black and
       Hispanic students, at the expense of advancing and promoting other education
       reforms.

       23. Because of the racial quota, Plaintiff is now and will continue to suffer
       specific and redressible injury.

Doc. 1 at 9 ¶ 20, 22, 23. At the outset, it is important to note that "Plaintiff['s] conclusory

allegations of current risk do not suffice to confer Article III standing." Ross v. AXA Equitable

Life Ins. Co., 115 F. Supp. 3d 424, 437 (S.D.N.Y. 2015). Rather, the question is whether the

Plaintiff has met its burden of pleading facts that establish that its claimed "threatened injury [is]

. . . certainly impending." Clapper, 133 S. Ct. at 1147 (quotation marks omitted, emphasis in

Clapper). The Plaintiff has not done so, and cannot credibly do so.




6
         More importantly, the Plaintiff lacks an injury-in-fact. The right to attend "free public

elementary and secondary schools" in Connecticut – which is at the core of the Plaintiff's

complaint 4 – applies only to students. Article VIII, § 1 of the Connecticut Constitution; see

Connecticut Coalition for Justice in Education Funding v. Rell, 327 Conn. 650 (2018); Sheff v.

O'Neill, 238 Conn. 1, 25 (1996)("state has an affirmative constitutional obligation to provide all

public schoolchildren with a substantially equal educational opportunity")(emphasis added);

Horton v. Meskill, 172 Conn. 615, 648-49 (1977)("in Connecticut, elementary and secondary

education is a fundamental right, that pupils in the public schools are entitled to the equal

enjoyment of that right. ... "); Carrubba v. Moskowitz, 274 Conn. 533, 550-2 (2005) (parents,

whose interests are not adverse to their child's, have standing as "next friend."); Conn. Gen. Stat.

§ 10-186(a) ("Each local or regional board of education shall furnish, by transportation or

otherwise, school accommodations so that each child five years of age and over and under

twenty-one years of age who is not a graduate of a high school or technical high school may

attend a public school .... ")(emphasis added); Conn. Gen. Stat. § 10-184 ("each parent or other

person having control of a child five years of age and over and under eighteen years of age shall

cause such child to attend a public school .... ").

         The Plaintiff fails to allege that either it or any of its members have even applied or

intend to apply to a Connecticut interdistrict magnet school. See Student Members of Same v.

Rumsfeld, 321 F. Supp. 2d 388, 394 (D. Conn. 2004)("Though the DoD's actions may give rise to

other claims that the students may pursue, as discussed below, the student groups may not sue to

vindicate associational claims that are in fact those of YLS, which claims may be and are

pursued by its governing authority, its faculty. On this claim, the plaintiffs do not have a

4
 The state action of which the Plaintiff complains relates to the composition of certain Connecticut public schools.
Under the Connecticut Constitution the General Assembly is explicitly tasked with implementing the right to "free
public elementary and secondary schools….by appropriate legislation." Conn. Const., Article 8, Section 1.


7
cognizable injury-in-fact.").          The Plaintiff has therefore not articulated a concrete and

particularized injury; the state educational laws at issue have not affected the Plaintiff CTPU in a

way so as to confer standing. See Gratz v. Bollinger, 539 U.S. 244, 261-262 (2003)(explaining

that standing to challenge admissions policies is conferred on a student who intends to apply).

         Instead, the Plaintiff alleges that state law interferes with, essentially, its mission

statement. The complaint makes clear that the Plaintiff is merely an interest group that has a

policy difference with current law in Connecticut.                    Plaintiff seeks to enlarge this policy

difference into constitutional injury/standing by alleging that Connecticut law "compels CTPU to

expend a significant amount of time and resources opposing the unconstitutional cap on Black

and Hispanic students." Doc. 1 at 9 ¶2. The Supreme Court has made clear that the "‘injury in

fact’ test requires more than an injury to a cognizable interest. It requires that the party seeking

review be himself among the injured.” Sierra Club v. Morton, 405 U.S. 727, 734 (1972). The

Plaintiff is not "among the injured" with respect to the interdistrict magnet school laws at issue.

The Plaintiff's policy difference is simply insufficient to give the Plaintiff CTPU legal standing

to challenge the laws concerning interdistrict magnet schools. See Ctr. for Reprod. Law &

Policy v. Bush, 304 F.3d 183 (2d Cir. 2002).

         Should this court find that merely opposing state law and allocating resources in

contravention of such law confers standing, then nearly every citizen would have standing to

challenge every law. 5 Such an exception would swallow the rule of standing and is contrary to

the holdings of the Supreme Court. See, e.g., Valley Forge Christian College, 454 U.S. 464, 475

(1982) (explaining "the Court has refrained from adjudicating abstract questions of wide public


5
  Simultaneous to the filing of this motion, Defendants are moving this court to transfer this case to Judge Underhill
because he has a related case (Robinson v. Wentzell, 3:18cv00274). Opposing counsel here also represents the
plaintiffs in Robinson. And the Robinson plaintiffs are parents and students who have explicitly alleged that they
applied to attend Hartford area magnet schools. See Robinson, 3:18cv00274, Complaint, Doc. #1 at 4-7 ¶¶ 6 – 14.


8
significance which amount to generalized grievances [] pervasively shared and most

appropriately addressed in the representative branches").

       B.      CTPU LACKS ASSOCIATIONAL STANDING

       CTPU does not allege in its complaint that it has associational standing. Makarova v.

United States, 201 F.3d 110, 113 (2d Cir. 2000) ("A plaintiff asserting subject matter jurisdiction

has the burden of proving by a preponderance of the evidence that it exists.") And CTPU does

not have such associational standing.

       An association has standing to bring suit in its own name on behalf of its own members

if: “(a) its members would otherwise have standing to sue in their own right; (b) the interests it

seeks to protect are germane to the organization's purpose; and (c) neither the claim asserted nor

the relief requested requires the participation of individual members in the lawsuit.” Bldg. &

Const. Trades Council of Buffalo, New York & Vicinity v. Downtown Dev., Inc., 448 F.3d 138,

144 (2d Cir. 2006) quoting Hunt v. Wash. State Apple Adver. Com'n, 432 U.S. 333, 343, 97 S.Ct.

2434, 53 L.Ed.2d 383 (1977).

       The first requirement for associational standing, then, is that the members “have standing

to sue in their own right.” To establish individual standing, a plaintiff must show that: “(1) it has

suffered an ‘injury in fact’ that is (a) concrete and particularized and (b) actual or imminent, not

conjectural or hypothetical; (2) the injury is fairly traceable to the challenged action of the

defendant; and (3) it is likely, as opposed to merely speculative, that the injury will be redressed

by a favorable decision.” Friends of the Earth, Inc. v. Laidlaw Envtl. Servs. (TOC), Inc., 528

U.S. 167, 180–81, 120 S.Ct. 693, 145 L.Ed.2d 610 (2000) (citing Lujan v. Defenders of Wildlife,

504 U.S. 555, 560–561, 112 S.Ct. 2130, 119 L.Ed.2d 351 (1992)).




9
       As indicated above, CTPU has not alleged, as it must, that it has a single individual

member who would otherwise have standing in its own right. In fact, CTPU has not indicated

anything about its membership other than a reference to its President and founder. See Doc. 1 at

3 ¶2. As explained above, CTPU merely claims that it has been injured as a result of having "to

expend a significant amount of time and resources opposing the unconstitutional cap on Black

and Hispanic students, at the expense of advancing and promoting other education reforms."

Doc. 1 at 22. Even if it can be said that CTPU President Gwendolyn Samuel has expended time

and resources opposing Connecticut's interdistrict magnet school laws, such a claim would not

give her standing to challenge the constitutionality of Connecticut's interdistrict magnet school

laws. See supra; see also Knife Rights v. Vance, 802 F.3d 377, 388 (2d Cir. 2015)("Insofar as

the organizational plaintiffs sue on their own behalf, they must independently satisfy the

requirements of Article III standing.")

       C.      AS AN ASSOCIATION CTPU CANNOT ASSERT THE RIGHTS OF ITS
               MEMBERS FOR CLAIMS MADE PURSUANT TO 42 U.S.C. § 1983

       Finally, even if CTPU had properly pleaded members who could establish individual

standing, it is the law in the Second Circuit "that an organization does not have standing to assert

the rights of its members in a case brought under 42 U.S.C. § 1983." Id. Thus, CTPU lacks

standing to bring § 1983 claims. See Complaint, Doc. #1 at 13-14.

                                          CONCLUSION

       The Court should dismiss this case in its entirety with prejudice.




10
                                               DEFENDANTS

                                               WILLIAM TONG
                                               ATTORNEY GENERAL

                                           BY:_/s/ Darren P. Cunningham_________
                                              Darren P. Cunningham (ct25380)
                                              Ralph E. Urban, (ct00349)
                                              Assistant Attorney General
                                              Federal Bar No. ct25380
                                              55 Elm Street. P.O. Box 120
                                              Hartford, CT 06141-0120
                                              Tel: (860) 808-5210
                                              Fax: (860)808-5385
                                              Darren.Cunningham@ct.gov




                                        CERTIFICATION

       I hereby certify that on March 26, 2019, a copy of the foregoing was filed electronically.

Notice of this filing will be sent by email to all parties by operation of the Court’s electronic

filing system. Parties may access this filing through the Court’s system.




                                               ___/s/ Darren P. Cunningham___
                                               Darren P. Cunningham
                                               Assistant Attorney General




11
